Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 8, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee; Sang In (US 20100310771 A1) in view of Shero; Eric J. et al. (US 7020981 B2). Lee teaches a deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) comprising: a processing chamber (5; Figure 19, 21A; see common 1,2,40,410); a rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) provided in the processing chamber (5; Figure 19, 21A; see common 1,2,40,410), an upper surface of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) including a substrate (400; Figure 18D) placing region in which substrates (400; Figure 18D) are placed in a circumferential direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); a raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) provided above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) extending in a radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); a plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) provided, above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), on a downstream side of a rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) with respect to the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) being arranged along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]); and a gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) provided, above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), on the downstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) with respect to the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) extending in the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), an exhaust port (65; Figure 21A; [0141]) provided at a location outside a circumference of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), wherein the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) includes a plurality of gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4), and the plurality of gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are arranged along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) between an outer perimeter of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) and a center of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) - claim 1
Lee further teaches:
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, further comprising a showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) includes the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6), the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), and the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]), as claimed by claim 2
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is generally of a circular sector shape (5; Figure 19, 21A; see common 1,2,40,410) in a plan view, and the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) is provided above the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), so as to cover a part of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) in the circumferential direction in the plan view, as claimed by claim 3
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are provided at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6) along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 4
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 4, wherein the gas exhaust holes (2 outlets at 5; Figure 17A-Applicant’s 36h; Figure 4) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on the downstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 5
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured such that exhaust pressure of the gas exhaust section (30; Figure 15B, 17A-Applicant’s 36; Figure 6,12; [0093],[0098]) and exhaust pressure of the exhaust port (65; Figure 21A; [0141]) can be controlled independently (“throttle valve”; [0141]), as claimed by claim 7
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 2, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are provided with a plurality of gas discharge holes (11,13; Figure 15B) at a bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6); and in each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), the plurality of gas discharge holes (11,13; Figure 15B) are arranged linearly along the radial direction of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 9
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 9, wherein the plurality of gas discharge holes (11,13; Figure 15B) are provided, in the bottom surface of the showerhead (1,2; Figure 15B,18D,19-Applicant’s 30; Figure 6), on an upstream side of the rotational direction (Figure 18A; [0135]) of the rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]), as claimed by claim 10
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) is configured to independently (V1-V3; Figure 14; [0098]) control a flow rate and composition of gas supplied to each of the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]), as claimed by claim 11
The deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein a raw material gas supplied from the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is a silicon-containing gas, and an auxiliary gas supplied from the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) is a gas for adjusting film thickness, as claimed by claim 13. Applicant’s claims are intended use claim requirements for the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
Lee does not teach Lee’s exhaust port (65; Figure 21A; [0141]) provided at a location below Lee’s rotary table (400; Figure 17A; 410; Figure 18A, 18D; [0135], [0139]) – claim 1.
Shero also teaches deposition apparatus (Figure 4, 6A) including plural exhaust ports (120, 122; Figure 4,6A) located below Shero’s table (114; Figure 4).
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lee to add plural exhaust ports at optimized locations as taught by Shero.
Motivation for Lee to add plural exhaust ports at optimized locations as taught by Shero is for performing ALD depositions as taught by Shero (column 5; lines 18-40).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee; Sang In (US 20100310771 A1) and Shero; Eric J. et al. (US 7020981 B2) in view of Dip; Anthony (US 8043432 B2). Lee and Shero are discussed above. Lee and Shero do not teach the deposition apparatus (5; Figure 19, 21A; see common 1,2,40,410) according to claim 1, wherein the raw material gas supply section (11; Figure 15B, -17AApplicant’s 32; Figure 6) is connected to at least a gas supply source of a raw material gas, and the plurality of auxiliary gas supply sections (13; Figure 15B, 17A-Applicant’s 33-36; Figure 6; Applicant’s S1-S5; Figure 12; [0096]) are connected to at least a gas supply source of an inert gas.
Dip teaches a similar rotating process apparatus (Figure 3A) inlcuding gas supply sources (90, 92) connected to gas distribution sections.
It would have been obvious to one of ordinary skill in the art at the time the invention was made for Lee to add gas supply sources as taught by Dip.
Motivation for Lee to add gas supply sources as taught by Dip is for functioning operation of Lee’s apparatus.
Response to Arguments
Applicant’s arguments, see pages 6-7, filed July 8, 2022, with respect to the rejections of claims 1-7 and 9-13 under §102 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of Shero; Eric J. et al. (US 7020981 B2).
Applicant’s arguments are centered on the July 8, 2022 amendments. In response, the Examiner directs Applicant to the above new grounds of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6569250 B2 illustrates a plural rotary wafer platform with similar gas distribution elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716